1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     ERVIN MIDDLETON, Jr.,                            )
4                                                     )
                          Plaintiff,                  )        Case No.: 2:19-cv-00599-GMN-GWF
5
            vs.                                       )
6                                                     )                     ORDER
     SOUTHWEST GAS, et al.,                           )
7                                                     )
                          Defendants.                 )
8
                                                      )
9                                                     )

10          Pending before the Court is Plaintiff Ervin Middleton Jr.’s (“Plaintiff’s”) Ex Parte
11   Motion for Temporary Restraining Order and Preliminary Injunction, (ECF Nos. 4, 5). In that
12   Motion, Plaintiff requests a court order against the defendants in this case “barring them from
13   any interruption of service” until this lawsuit is complete, which appears to concern utilities
14   provided by Nevada Energy and Southwest Gas. (See Mot. at 3, ECF No. 4).
15          Federal Rule of Civil Procedure (“FRCP”) 65 governs preliminary injunctions and
16   temporary restraining orders. FRCP 65(b)(1) permits courts to issue a temporary restraining
17   order without written or oral notice to the adverse party only if the temporary restraining order
18   includes “specific facts in an affidavit or a verified complaint [that] clearly show . . . immediate
19   and irreparable injury, loss, or damage will result to the movant before the adverse party can be
20   heard in opposition,” as well as written certification from the movant stating “any efforts made
21   to give notice and the reasons why it should not be required.” Fed. R. Civ. P. 65(b)(1).
22          Here, Plaintiff’s instant Ex Parte Motion fails to comply with FRCP 65(b)(1). First, to
23   support an imminent injury, Plaintiff provides only a general statement that “the date for
24   interruption of service by Defendants Nevada Energy and Southwest Gas is rapidly
25   approaching.” (Mot. at 3). That statement, however, does not explain how the interruption of


                                                 Page 1 of 2
1    service would cause an irreparable injury to him, nor does it include adequate facts for the
2    Court to find the injury imminent and needing immediate court action. Additionally, Plaintiff
3    does not reveal any efforts to notify the defendants of his Motion for injunctive relief; and he
4    does not state reasons for the Court to waive that notice requirement. See FRCP 65(b)(1).
5    Plaintiff therefore fails to comply with the applicable rules when seeking ex parte preliminary
6    injunctive relief.
7           Accordingly,
8           IT IS HEREBY ORDERED that Plaintiff’s Ex Parte Motion for Temporary
9    Restraining Order and Preliminary Injunction, (ECF Nos. 4, 5), is DENIED.
10          DATED this _____
                        25 day of April, 2019.

11

12
                                                   ___________________________________
13                                                 Gloria M. Navarro, Chief Judge
                                                   United States District Court
14

15

16

17

18

19

20

21

22

23

24

25



                                                 Page 2 of 2
